                                                   ' .. ,,!)·   .,:   .:y

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
JALAL KHAN,

      Plaintiffs,
                                                           19-cv-9597(JSR)
             -v-
                                                           MEMORANDUM ORDER
EMERALD OPERATING PARTNERS, LLC,
et al.

      Defendants.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

      Defendant Oliver Lawrence Quinn moves under Fed. R. Civ. P.

12(b) (2)   to dismiss plaintiff Jalal Khan's claim against him for

lack of personal jurisdiction. For the following reasons, the

motion is granted.

      Khan brings this action against Emerald Operating Partners,

LLC ("Emerald"); Quinn; and two other individuals -                         Julien

Samson and Trevor Bailey - whom Khan has yet to serve. Khan,

Quinn, Samson, and Bailey jointly formed Emerald, a consulting

business, on July 6, 2017. Compl.         ~   12. Pursuant to a verbal

agreement, Khan was admitted as a 24% member of Emerald on that

same day. 1 Id.    ~   13. The parties later formalized this

arrangement in a written operating agreement that became

effective on July 12, 2018. Id.       ~   14.




1 Khan's counsel has represented to the Court that the 2017
agreement was a verbal contract.
                                      1
     Emerald employed Khan as a "strategy expert" from June 2017

through December 2018. Id. ~ 21. According to the complaint,

Khan's efforts on Emerald's behalf "resulted in the retention of

at least two large clients," thereby increasing Emerald's value

by at least $800,000. Id. ~~ 22-23. Khan, a citizen of New York

with experience in the New York City financial industry, was

also recruited by Emerald to help the company build a base of

private equity clients there. Notice of Removal~ 2; Khan Aff. ~

3. As further described below, Khan and defendant Quinn invested

considerable time in the summer and fall of 2017 in an effort to

expand Emerald's business into New York City. However, this

effort was seemingly unsuccessful.

     On December 28, 2018, Quinn, Samson, and Bailey allegedly

terminated Khan's employment at Emerald and revoked his

membership interest. Compl.   ~~   27-28. For the authority to do

so, they invoked section 7.7(f) of the July 2018 operating

agreement, which allowed Emerald's members to require another

member's withdrawal from the company for failure "to perform

services or meet performance milestones." Id.         ~~   27-28. Khan now

alleges that his termination was illegitimate under the

operating agreement and that he is therefore owed unpaid salary

and dividends from Emerald. Id.     ~~   30-34. In this suit, he

brings causes of action for breach of contract, id.           ~~   37-45;

51-57, breach of fiduciary duty, id.       ~~   46-50; and unjust

                                    2
enrichment, id. ~~ 58-66; he also seeks a declaratory judgment

that he is still a 24% member of Emerald, id. ~~ 67-68.

       As relevant to Quinn's instant motion to dismiss, Khan

performed the majority of his work for Emerald in New York, Khan

Aff. ~ 28, but Quinn's contacts with New York were more modest.

During the relevant period of time, Quinn lived in Chattanooga,

Tennessee. Quinn Deel.     ~   3. Other than the concededly-repeated

contacts with New York described below, he performed his

Emerald-related work either in Chattanooga; Richmond, Virginia

(where defendant Julien Samson lives and works); or at client

locations, none of which were in New York. Id.       ~   13. Similarly,

Samson lived and generally worked in Richmond, Virginia, and

defendant Trevor Bailey lived and typically worked in England.

Id.   ~~   26-27. Emerald itself had no employees in New York other

than Khan. 2

       Khan argues that a provision of New York's long arm

statute, C.P.L.R. § 302(a) (1) nevertheless grants this Court

personal jurisdiction over Quinn. Khan bears the burden to

demonstrate that the Court has personal jurisdiction over Quinn,

Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 799 (S.D.N.Y. 2018),

but as this is a pre-discovery motion, Khan need only make a

"prima facie showing of jurisdiction." Id.       (quoting Jazini v.



2 The Emerald LLC, however, is not contesting this Court's
personal jurisdiction.
                                     3
Nissan Motor Co., Ltd., 148 F.3d 181, 184 (2d Cir. 1998)). In

evaluating whether the Khan has done so, the Court assumes that

Khan's factual allegations are true. Ralph Lauren Corp. v. CSR

Group, Inc., 16-cv-3387 (RJS), 2016 WL 4919961 at *2 (S.D.N.Y.

Sept. 14, 2016) .

     C.P.L.R. § 302(a) (1) provides federal courts sitting in New

York with personal jurisdiction over a non-domiciliary defendant

who "transacts any business within the state," where the "cause

of action aris[es] from" such transactions. This, as the

language implies, is a two-prong test. The first prong - the

requirement that the defendant have transacted business in New

York - means that the defendant must have "purposefully

avail[ed]   [himself] of the privilege of conducting activities

within [New York], thus invoking the benef i_ts and protections of

its laws." DirecTV Latin Am., LLC v. Park 610, LLC, 691 F. Supp.

2d 405, 417   (S.D.N.Y. 2010)   (second and third alterations in

original)   (quoting CutCo Indus., Inc. v. Naughton, 806 F.2d 361,

365 (2d Cir. 1986)). The second prong - the requirement that the

cause of action "arise from" the defendant's business

transactions in New York - means that there must be "some

articulable nexus between the business transacted and the cause

of action sued upon." Ross v. UKI Ltd., 02-cv-9297       (WHP), 2004

WL 384885 at *4     (S.D.N.Y. Mar. 1, 2004)   (quoting McGowan v.

Smith, 419 N.E.2d 321, 323 (N.Y. 1981)).

                                    4
        The first prong of the personal jurisdiction test is here

satisfied. Quinn had repeated contacts with this state, which

together amount to "transacting business" in New York. The facts

alleged by Khan, which Quinn largely does not dispute, strongly

suggest that the two were engaged in a concerted effort in the

summer and fall of 2017 to build a client base for Emerald in

New York City. First, Quinn used his personal credit card to

rent Emerald a "virtual office" on Avenue of the Americas in

Manhattan. Khan Aff. 1 4; Quinn Deel. 1 11. This arrangement

provided a phone answering and mail forwarding service, as well

as limited use of a conference room, at which Quinn attended

four meetings with clients and prospective clients in 2017 and

2018. Quinn Deel. 11 11, 15-18; Khan Aff. 1 5. The virtual

office contract also allowed Emerald to use the building's

Manhattan address on its marketing materials; and indeed, during

Khan's employment with Emerald, the company used the Avenue of

the Americas address on its marketing materials, website,

business cards, letterhead, pitch books, and contracts, and it

directed clients to mail payments to that address. Khan Aff. 11

6-12.

        In addition to the meetings in the Avenue of the Americas

conference room, Quinn also attended many other meetings in New

York City during the summer and fall of 2017. In July 2017,

Quinn traveled to New York to meet Khan for a three-day strategy

                                   5
session about Emerald. Id. 1 3. Over the remainder of that year,

Quinn attended approximately ten to twenty meetings with

prospective clients at their offices in New York, though none of

these meetings actually generated any business. quinn Deel. 1

19; Khan Aff. 1 13-23. During a several-month period in 2017,

Quinn was coming to New York roughly once every two weeks to

attend meetings. Khan Aff. 1 14.

     These contacts amount to transacting business in New York

for the purposes of C.P.L.R. § 302(a) (1). Although Quinn's

efforts to expand Emerald's client base into New York city were

ultimately unsuccessful, and although his 2017 meetings with

prospective clients did not initiate any "transaction" in the

most formal sense, his prolonged, repeated, deliberate attempts

to build a business in New York are more than enough to

demonstrate "purposeful availment" of the protections of New

York law. See Gucci Am. v. Weixing Li, 135 F. Supp. 3d 87, 97

(S.D.N.Y. 2015)   (quoting Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 732 F.3d 161, 171 (2d Cir. 2013))   (holding

that "in-forum conduct [that] is deliberate and recurring, not

'random, isolated, or fortuitous" satisfies the first prong of

C.P.L.R. § 302(a) (1). Indeed, the facts of this case resemble

those of El Cid, Ltd. v. New Jersey Zinc Co., 444 F. Supp. 845,

849 (S.D.N.Y. 1977), where a court in this district held that

two out-of-state defendants had subjected themselves to personal

                                   6
jurisdiction in New York by "participating in at least ten

meetings in New York," which meetings "were undertaken to

promote     . business ventures." 3

     On the second prong of the personal jurisdiction test,

however, Khan is on weaker ground. Quinn's business transactions

in New York are not alone sufficient to grant this Court

personal jurisdiction; there must also be "some articulable

nexus" between those transactions and Khan's cause of action.

Ross, 2004 WL 384885 at *4. Khan alleges that Quinn breached the

operating agreement (as well as the fiduciary duties flowing

from that agreement) by voting to terminate Khan's interest in

Emerald in December 2018. But Khan does not make a prima facie

showing of a nexus between his causes of action and Quinn's

contacts with New York a year or more earlier.




3 Quinn responds to these arguments by noting that the virtual
office was not a permanent address and that Quinn's meetings in
New York did not succeed in generating business there. He relies
on Bakken Resources, Inc. v. Edington, 15-cv-8686 (ALC), 2019 WL
1437273, at *5 (S.D.N.Y. Mar. 29, 2019), in which a court in
this district recently held that an out-of-state defendant who
accompanied Bakken's CEO to a single meeting in New York to
promote Bakken's stock was not subject to personal jurisdiction
in the state. But Quinn's contacts with New York are far more
extensive than those of the defendant in Bakken. Quinn did not
attend a mere one meeting; he was engaged in an extended
campaign over several months to build up his business in New
York, a campaign that resulted in several contacts with the
state. That he had no permanent office in the state, and that
his efforts were ultimately unsuccessful, therefore do not alter
the Court's analysis.

                                 7
     The main issue is one of timing: Quinn and Khan's meetings

with prospective clients in New York City occurred in 2017, and

their efforts to build a client base there appear to have waned

after then. See Khan Aff.      ~~   16-21. Although Quinn attended

three meetings at the Avenue of the Americas conference room in

2018, at least two of those meetings were with existing Emerald

clients that were not based in New York. Quinn Deel.                  ~~   17-18;

Khan Aff.    ~   23. And on July 1, 2018, Emerald downgraded its

virtual office contract such that the company would only receive

as-needed use of the conference room, rather than a regular

allotment of time. Quinn Deel.        ~   12. While Khan continued

working from New York until he was terminated in December 2018,

and while the company continued using the Manhattan address on

its marketing materials, Khan Aff.                ~~   6-7, 28, the Court infers

from all of these facts that by 2018, Quinn and Emerald had

abandoned their ambition of expanding their business into New

York City.

     This chronology is significant because the parties entered

into a written operating agreement for Emerald - i.e., the

contract that forms the basis of Khan's breach claims against

Quinn -   on July 12, 2018. Compl.            ~   14. Virtually all of Quinn's

Emerald-related contacts with New York, save on~ or two meetings

in the virtual office conference room, occurred before the

parties entered into the operating agreement. See Quinn Deel.                       ~~


                                          8
•   I   ~




            17-18; Compl. ~ 14. It is thus difficult to see a nexus between

            the alleged breach of this contract in December 2018, Compl. ~~

            27-28, and Quinn's contacts wtth New York, which almost entirely

            predate the existence of the contract, let alone its alleged

            breach. 4

                  Khan attempts to demonstrate the requisite nexus by arguing

            that he continued performing work on behalf of Emerald in New

            York until the time he was fired, but it is well-settled that a

            plaintiff's actions in the forum state do not create personal

            jurisdiction over a defendant. See Int'l Customs Assocs. v. Ford

            Motor Co., 893 F. Supp. 1251, 1262 (S.D.N.Y. 1995).

            Alternatively, Khan's allegations could also be read to imply

            that Quinn's few remaining contacts with New York - e.g., using

            a prestigious address on marketing materials, using a Manhattan

            conference room as a convenient place to meet clients - may have



            4 But even if the Court were to assume something that Khan does
            not specifically allege - that the oral agreement by which the
            parties formed Emerald in July 2017 had substantially the same
            terms as the written 2018 agreement, and that a breach of the
            latter would also have been a breach of the former - any nexus
            between Quinn's contacts with New York and Khan's causes of
            action would still be tenuous at best. After Quinn and Khan
            apparently stopped meeting with prospective clients in New York
            in late 2017, Khan continued working for Emerald for another
            year before Quinn, Samson, and Bailey voted to terminate him.
            Khan does not allege that his purportedly illegitimate firing
            had anything to do with the unsuccessful push in 2017 to recruit
            New York-based clients, and the substantial amount of
            intervening time leads the Court to doubt that those events were
            directly _related.

                                             9
increased the enterprise value of Emerald, some of which the

defendants are alleged to have unjustly withheld from Khan. See

Compl.   ~~   22-23; Khan Aff.   ~~   6-12, 16, 23, 26-27. These facts,

while potentially relevant, are not sufficient to demonstrate a

nexus between Quinn's contacts with New York and Khan's causes

of actions because they ultimately speak to damages, rather than

Quinn's liability in the first instance.

     Thus, the Court concludes that Khan has not made a prima

facie case that "some articulable nexus" exists between Quinn's

contacts with New York and Khan's legal claims. Quinn's motion

under Fed. R. Civ. P. 12(b) (2) to dismiss all counts against him

for lack of personal jurisdiction is hereby granted.

     SO ORDERED.

Dated:        New York, NY

              December ~2019
                          J
                                                  DS.   RAKOFF, U.S.D.J.




                                       10
